MEMORANDUM *
Manuel Antonio Astete-Diaz, a native and citizen of Chile, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision granting voluntary departure. We dismiss the petition for review.
We lack jurisdiction to consider Astete-Diaz’s challenges to the BIA’s April 2012 order denying his due process claims re*549garding a continuance and asylum relief, where this petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later than 30 days after the date of the final order of removal.”); Rizo v. Lynch, 810 F.3d 688, 691 (9th Cir. 2016) (a BIA order remanding solely for voluntary departure proceedings is a final order of removal).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.